UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-26121 LCNB Corp. (Exact name of registrant as specified in its charter) Ohio 31-1626393 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2 North Broadway, Lebanon, Ohio45036 (Address of principal executive offices, including Zip Code) (513) 932-1414 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes£ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer T Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). £ YesT No The number of shares outstanding of the issuer's common stock, without par value, as of November 8, 2010 was 6,687,232 shares. LCNB CORP. AND SUBSIDIARIES INDEX PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 27 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risks 38 Item 4. Controls and Procedures 39 Item 4T. Controls and Procedures 39 PART II.OTHER INFORMATION 40 Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. (Removed and Reserved) 41 Item 5. Other Information 41 Item 6. Exhibits 42 SIGNATURES 44 1 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements LCNB CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September30, December31, (Unaudited) ASSETS: Cash and due from banks $ Interest-bearing demand deposits - Total cash and cash equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity, at cost Federal Reserve Bank and Federal Home Loan Bank stock, at cost Loans, net Premises and equipment, net Goodwill Bank owned life insurance Other assets TOTAL ASSETS $ LIABILITIES: Deposits – Noninterest-bearing $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest and other liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Preferred shares – no par value, authorized 1,000,000 shares, None outstanding - - Common shares – no par value, authorized 12,000,000 shares, issued 7,445,514 shares at September 30, 2010 and December 31, 2009 Surplus Retained earnings Treasury shares at cost, 758,282 shares at September 30, 2010 and December 31, 2009 ) ) Accumulated other comprehensive income (loss), net of taxes TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ The accompanying notes to consolidated financial statements are an integral part of these statements. 2 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (Unaudited) ThreeMonthsEnded NineMonthsEnded September 30, September 30, INTEREST INCOME: Interest and fees on loans $ Dividends on Federal Reserve Bank and Federal Home Loan Bank stock 24 26 99 Interest on investment securities – Taxable Non-taxable Other short-term investments 15 13 40 41 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 6 - 19 - Interest on long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Trust income Service charges and fees Net gain on sales of securities 48 60 60 Insurance agency income Bank owned life insurance income Gains from sales of mortgage loans 46 Other operating income 42 37 TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Salaries and wages Pension and other employee benefits Equipment expenses Occupancy expense, net State franchise tax Marketing Intangible amortization 27 28 81 83 FDIC insurance premiums Write-off of pension asset - - - Other non-interest expense TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME PREFERRED STOCK DIVIDENDS AND DISCOUNT ACCRETION - - NET INCOME AVAILABLE TOCOMMON SHAREHOLDERS $ Dividends declared per common share $ Earnings per common share: Basic $ Diluted Average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) ThreeMonthsEnded NineMonthsEnded September 30, September 30, Net Income $ Other comprehensive income (loss): Net unrealized gain on available-for-sale securities (net of taxes of $719 and $1,194 for the three months ended September 30, 2010 and 2009, respectively, and $1,554 and $1,440 for the nine months ended September 30, 2010 and 2009, respectively) Reclassification adjustment fornet realized gain on sale of available-for-sale securities included in net income (net of taxes of $17 and $20 for the three months ended September 30, 2010 and 2009, respectively, and $61 and $20 for the nine months ended September 30, 2010 and 2009, respectively) Reversal of pension plan unrecognized net loss (net of taxes of $1,564) - - - TOTAL COMPREHENSIVE INCOME $ The accompanying notes to consolidated financial statements are an integral part of these statements. 4 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Common Shares Outstanding Preferred Stock Common Stock Surplus Retained Earnings Treasury Shares Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance January 1, 2010 $
